Citation Nr: 1759286	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  09-18 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for allergic rhinitis as of June 15, 2010.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from August 2001 to November 2007.

This matter came to the Board of Veterans' Appeals (Board) from an April 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a Board hearing in May 2013; the transcript is of record.

This matter was remanded in October 2013 and in April 2016.  In the April 2016 adjudication, the RO granted a 10 percent rating for a limited period from November 24, 2007 to June 14, 2010, then remanded the issue of whether a compensable rating was warranted from June 15, 2010 for evidentiary development.  

The matter is returned to the Board for further adjudication.  


FINDING OF FACT

For the period from June 15, 2010, the Veteran's allergic rhinitis has been manifested by complaints that include headaches, difficulty breathing through the nose and purulent discharge noted on VA examination with 3 reported non-incapacitating episodes of sinusitis per year in the most recent VA examination of September 2015. 


CONCLUSION OF LAW

For the period from June 15, 2010, the criteria for a disability rating of 10 percent for allergic rhinitis have been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Codes 6522, 6513 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  Additionally the Board is granted the requested rating (10 percent) raised by the Veteran in his October 2008 notice of disagreement (NOD), accordingly any error in the duty to notify and assist is harmless in this instance. 

Criteria & Analysis

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  As the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time. See Fenderson v. West, 12 Vet. App. 119 (1999). 

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. Ap. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. §  4.21. 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required. 38 C.F.R. §§ 4.1, 4.2, 4.10.

The Veteran's allergic rhinitis has been evaluated noncompensably disabling under Diagnostic Code 6522, which addresses both allergic and vasomotor rhinitis. 38 C.F.R. § 4.97.  Under Diagnostic Code 6522, a 10 percent evaluation is assigned when there are no polyps, but with greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  A 30 percent evaluation is assigned when there are polyps as well. Id.  The Board will discuss whether the Veteran is entitled to greater ratings pursuant to this regulation or under any other potentially applicable Diagnostic Codes.  

Because there is evidence of coexisting sinus symptoms with episodes of sinusitis or of sinus symptoms such as headaches reported in conjunction with the allergic rhinitis, the Board finds that the Diagnostic Code for sinusitis is applicable in this instance.  See Diagnostic Code 6513 (chronic maxillary sinusitis).  Under the rating schedule, chronic maxillary sinusitis is to be rated under the General Rating Formula for Sinusitis.  See 38 C.F.R. § 4.97.

Under the General Rating Formula for Sinusitis, a noncompensable (0 percent) rating is assigned when sinusitis is detected by X-ray only.  A 10 percent rating is assigned for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is assigned when there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent (maximum) rating is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  A note following this section provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Code 6513.

The report of a June 15, 2010 VA nasal disorders examination disclosed complaints of sneezing and itchy eyes worse since he returned to the U.S. after being in Iraq.  He used Flonase with some improvement.  He reported symptoms were progressively worse.  A history was given of occasional nasal allergy and of sinusitis without incapacitating or non-incapacitating episodes.  His current rhinitis symptoms included nasal congestion, excess nasal mucous, watery eyes, and sneezing.  Current sinus symptoms were of purulent nasal discharge and headaches.  The headaches occurred 1-6 times per week.  He also reported frequent breathing difficulty and hoarseness.  He reported epistaxis about once a month during which he noted blood on tissue when blowing his nose.  Occasionally he had nose bleeds that lasted about 2-5 minutes. 

Physical examination disclosed no evidence of sinus disease and no signs of nasal obstruction or polyps.  There was no septal deviation and no evidence of permanent hypertrophy of turbinates from bacterial rhinitis.  He had no evidence of rhinoscleroma, tissue loss, scarring or deformity of the nose.  He had no evidence of Wegener's granulomatosis or granulomatous infection.  No significant findings were reported regarding the nasopharynx area.  He was diagnosed with allergic rhinitis.  He had no impacts on daily activity.  He was not employed because he was attending school full time.  

The report of an August 2012 VA nasal disorders examination again diagnosed allergic rhinitis, with the Veteran describing daily symptoms that he felt have worsened over the years.  He had nasal congestion, sneezing, nasal discharge, intermittent headaches, watery eyes, and itchy throat.  He took Claritin and Flonase spray daily with some improvement but not much.  Claritin made him drowsy.  His headaches were present from the bridge of the nose and the right maxillary sinus area.  He got the headaches intermittently from once a week to 5 times a week.  They were worse in the spring and fall.  He denied sinus infection or incapacitation.  Examination disclosed findings of rhinitis but no findings of sinusitis.  He had neither greater than 50 percent obstruction of the nasal passage bilaterally nor complete obstruction on one side due to rhinitis.  He had no permanent hypertrophy of the nasal turbinates nor were nasal polyps shown.  He had no evidence of a granulomatous condition.  He had no larynx or pharynx conditions.  He had no evidence of deviated septum.  No X-ray studies of the sinuses were performed.  No scars or disfigurement of the nose region were shown.  No other significant findings or diagnostic tests were reported.  His rhinitis disorder had no impact on his ability to work.  

A February 2015 VA nasal disorders examination again diagnosed allergic rhinitis as the lone diagnosis.  He continued to report chronic symptoms of rhinitis.  He did not have evidence or symptoms of chronic sinusitis.  He had neither greater than 50 percent obstruction of the nasal passage bilaterally nor complete obstruction on one side due to rhinitis.  He had no permanent hypertrophy of the nasal turbinates nor were nasal polyps shown.  He had no evidence of a granulomatous condition.  He had no larynx or pharynx conditions.  He had no evidence of deviated septum.  No X-ray studies of the sinuses were performed.  No scars or disfigurement of the nose region were shown.   No other significant findings or diagnostic tests were reported.  His rhinitis disorder had an impact on his ability to work, in that he reported constant headaches and fatigue.  Constant sniffing interfered with his management position.  

Most recently in September 2015, the Veteran underwent another VA nasal disorders examination.  His medical history was noted to include many problems with allergic rhinitis since service, with records of recent allergy tests brought in.  Records from Dr. Otto were reviewed from May 2015 showing a recent increase in symptoms and allergy testing positive for allergies to grasses and live oak.  He had year round allergies with seasonal worsening.  He used Loratidine pills and Fluticinase inhaler.  From February through May 2015 he noted 3 prolonged episodes of ear/sinus infection requiring antibiotics.  None of these episodes included doctor-ordered bedrest.   

His listed nasal disorders now included allergic rhinitis and sinusitis reported together.  However later in the examination, the type of sinusitis was reported as "none" and he did not currently have any findings, signs or symptoms attributable to sinusitis.  He reported 3 non-incapacitating episodes of sinusitis but no incapacitating episodes.  He had no history of sinus surgery.  He had neither greater than 50 percent obstruction of the nasal passage bilaterally nor complete obstruction on one side due to rhinitis.  He had no permanent hypertrophy of the nasal turbinates nor were nasal polyps shown.  He had no evidence of a granulomatous condition.  He had no larynx or pharynx conditions.  He had no evidence of deviated septum.  No X-ray studies of the sinuses were performed.  Pertinent findings included bilateral pale boggy mucosa with no nasal obstruction.   Sinuses were nontender.  Examination of the ears, pharynx and neck were unremarkable.  No scars or disfigurement of the nose region were shown and no other significant findings or diagnostic tests were reported.  He did report an occupational impact from his rhinitis disorder, describing having to leave work early due to allergies.  Fatigue interfered with work and his work meetings were impacted by his sneezing, blowing his nose and clearing his throat.  Regarding the history of 3 intermittent recent ear/sinus infections, there was no findings for sinus diagnosis or chronic sinusitis and he had no sinus diagnosis.  His current symptoms were related to allergic rhinitis.  

In addition to the findings in the aforementioned VA examinations, VA records after June 15, 2010 contain references to ongoing issues with allergic rhinitis.  These include a record from June 30, 2010 showing complaints of severe allergies with dry cough, post nasal drip and difficulty taking a deep breath.  Nasal examination disclosed nares with inflamed mucosa but no obvious polyps.  He was noted to use Flusinolide nasal spray for his allergies with complaints about the spray stinging.  He was assessed with allergic rhinitis.  See 99 pgs. VA recorder entered 5/6/11 at pg. 38-46.  

VA Pulmonary consult records from 2011 to 2012 mostly addressed pulmonary problems and sleep apnea, but noted ongoing issues with his allergies.  In a December 8, 2011 pulmonary consult, he was noted to sleep disturbances with gasping for air, loud snoring and waking with headaches.  He was also noted to have sinus congestion and allergies but ENT examination was unremarkable except for reddened mucosa.  Allergy management with a Neti pot and sinus rinse was discussed.  In October 2012 he was noted to have issues using his CPAP for sleep apnea due to allergies precluding the use of nasal pillows as well as he could.  He was noted to use a nasal steroid and antihistamine (Loratadine).  Examination disclosed complaints of sinus congestion with findings of this as well as reddened mucosa and drainage.  Plans included trial use of the Neti pot with rinse.  In November 2014 his allergies bothered him both nasally and with an inability to draw a full breath, especially if mold levels were high.  He had anxiety with shortness of breath and mucus that was thick and yellow at times.  Examination disclosed his nose to be completely normal (including septum, turbinates and mucosa).  See 189 pg. CAPRI entered 1/26/15 at pgs. 8-11, 30, 64-66. 

Later in December 2015 he complained of a recent worsening of allergies.  His VA prescriptions were noted to include Simvastatin and Albuterol, which had expired and was restored by the doctor.  He was noted to have had a severe ear infection last year that had been treated with 3 antibiotics.  Examination of the ENT region was unremarkable.  See 283 pg. CAPRI entered 8/30/16 at pg. 2.  Private records from the Austin Regional Clinic (ARC) also of the same date in December 2015 showed the Veteran to have findings of nasal mucosa reddish pin, mild edema and no secretions.  Allergy testing revealed allergies to oak tree, grasses and dust mites.  The assessment was allergic rhinitis and recurrent sinusitis.  See 3 pg. private medical records entered 7/15/17.  Finally in May 2017 he was seen for upper respiratory infection symptoms with cough, congestion, fever and fatigue with no nasal findings.  See 20 pg. CAPRI entered 7/15/17 at pg. 1.  

The Veteran presented lay testimony at his May 2013 hearing describing his rhinitis symptoms causing trouble breathing through his nose, itchy, watery eyes, sneezing and "snorting."  He described a sensation of congestion in both nasal passages, causing a general difficulty breathing through his nostrils.  He treated his symptoms medication of Flonase and Loratidine (Claritin) but did not believe these were antibiotics.  He described the symptoms as being constant year round.  He reported missing 3 days of work 6 months ago due to his symptoms.  Transcript at pg. 3-10.

Affording the Veteran the benefit of the doubt, the Board finds that the Veteran's symptoms more closely resemble the criteria for a 10 percent rating.  The Board concedes that objectively, the evidence from the VA examinations and treatment records do not confirm the presence of nasal polyps, nor of greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side. Only the Veteran's lay testimony suggests such possible obstruction as he described difficulty breathing through his nostrils.  Thus, objectively the criteria for a 10 percent rating under Diagnostic Code 6522 for rhinitis have not been met.  
However, the overall evidence suggests a disability picture that more closely approximates the criteria for a 10 percent rating under the General Formula for rating sinusitis with symptoms resembling three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Notably, the findings from the multiple VA examinations between June 15, 2010 and September 2015, disclose that he repeatedly reported issues with headaches and a history of sinusitis resulting from his allergies.  Of note the June 15, 2010 described symptoms that included purulent nasal discharge and headaches which occurred 1-6 times per week.  Although this examination indicated that he did not have any non-incapacitating or incapacitating episodes of sinusitis, these reported symptoms are described in the aforementioned General Formula as meeting the 10 percent criteria for non-incapacitating sinusitis.  Similar findings were noted in the August 2012 VA examination and in September 2015 he reported 3 episodes of non-incapacitating sinusitis in the past year, although he had no current sinus issues shown on examination.  Thus the Board finds that as of June 15, 2010, these symptoms warrant a 10 percent rating under the criteria for evaluating sinusitis Diagnostic Code 6513.      

The Board notes that in the Veteran's October 2008 notice of disagreement  he expressed that an award of 10 percent for allergic rhinitis would constitute a full grant of the benefit sought on appeal.  For such reason, the Board finds that the award of a 10 percent rating for the period from June 15, 2010, constitutes a full grant of the benefit sought on appeal as to this allergic rhinitis appeal. 


ORDER

For the period from June 15, 2010, a 10 percent rating for allergic rhinitis is granted.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


